DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11-12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulcsar (US 2017/0221462).
Regarding Claim 1, while Kulcsar teaches a device to facilitate user convenience for holding a cylinder (which could be used to facilitate blood draw, Abstract), comprising:
a first substantially circular engaging portion that is configured to engage at least one of a thumb or finger of a user (Figs. 1-4, finger grip 28);
a second substantially circular engaging portion that is configured to engage a blood tube holder (Figs. 1-4, collar 24 having a cylindrical opening, is configured to hold any tube placed within, for example, a drumstick shown in Figs. 12 and 13. Thus, it is configured to engage a blood tube holder); and
a connecting portion (Figs. 1-4, the material connecting finger grip 28 and collar 24 is the connecting portion) 
the first substantially circular engaging portion and the second substantially circular engaging portion being mechanically coupled to each other via the connecting portion interposed between the first substantially circular engaging portion and the second substantially circular engaging portion to maintain the first substantially circular engaging portion and the second substantially circular engaging portion at a specified distance from each other ([0027] “The finger grip 28 is connected to the collar 24 wherein the finger grip opening is offset from and transverse to the collar opening.” Offset is a specified distance when manufactured),
the first substantially circular engaging portion, the second substantially circular engaging portion, and the connecting portion being formed as a unitary structure (Figs. 1-4, gripping device shown as a single unit);
the first substantially circular engaging portion defining a first plane that is orthogonal to an axis at a center of the first substantially circular engaging portion, and the second substantially circular engaging portion defining a second plane that is orthogonal to an axis at a center of the second substantially circular engaging portion (Figs. 1-4); and
the first substantially circular engaging portion and the second substantially circular engaging portion are mechanically coupled to each other in a configuration in which an angle between the first plane and the second plane is set to a fixed angle in a range of between 0° and 90° (Figs. 1-4, [0027] constructed to have a fixed angle of 90°).
Regarding Claim 11, Kulcsar teaches the device of claim 1, the second substantially circular engaging portion being formed in a substantially crescent shape with an upper opening to accommodate the blood tube holder (Figs. 1-4, collar 24 has a substantially crescent shape with an upper opening / slot 40 to accommodate a placed utensil).
Regarding Claim 12, Kulcsar teaches the device of claim 11, where the lower circular opening in the second substantially circular engaging portion having a diameter of about 22 mm ([0029] “The collar 24 will thereby elastically and frictionally engage the hand grip 62. The collar opening 32 can preferably be from 0.25 to 2″ in diameter, or within a range of any high and low value within this range.” A range equivalent to about 6.35 mm to about 50.8 mm).
Regarding Claim 17, Kulcsar teaches the device of claim 1, unitary structure being formed of a nonporous material (Figs. 1-4, shown as nonporous).  
Regarding Claim 18, Kulcsar teaches the device of claim 17, the nonporous material being one of a plastic, a polymer, and a metal material ([0029] “The collar 24 can be made of plastic or metal, or some combination of plastic or metal.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulcsar in view of Lyon et al (US 2007/0175841) (“Lyon”) as noted in Applicant IDS dated 7/12/2017.
Regarding Claim 13, while Kulcsar teaches the device of claim 11, Kulcsar fails to teach the second substantially circular engaging portion being formed to have at least one protrusion that is configured to extend radially from the second substantially circular engaging portion and to facilitate spreading the upper opening to accommodate the blood tube holder.
However Lyon teaches a blood tube holder (Abstract) and further teaches the device comprising at least one protrusion that is configured to facilitate spreading the upper opening ([0052] “The tube holder can include one or more sleeves 215 for holding one (or more) blood sample retriever tube(s) C and one or more retaining clips 213 for retaining a needle system tube A. The retaining clip 213 can be an open sided clip wherein the needle system is pushed and pulled orthogonally to the axis of the clip in order to seat the needle system therein and remove therefrom, respectively.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the structure of Kulcsar for holding an instrument with protrusions for accepting a blood tube for a blood tube holder as taught by Lyon as a way to facilitate the placement of the tubular utensil in Kulcsar within Kulcsar’s second substantially circular engaging portion.
Reference No.: 120-001 portion to mechanically couple the first substantially circular engaging portion and the second substantially circular engaging portion at a specified distance from each other.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulcsar in view of Lutgen et al (US 2005/0069371) (“Lutgen”).
Regarding Claim 14, while Kulcsar teaches the device of claim 1, and Kulcsar teaches that a tubular and elongated structure can enable holding ([0028]), Kulcsar fails to teach the second substantially circular engaging portion further comprising additional body structures extending in an axial direction from a main body structure of the second substantially circular engaging portion to support an additional axial length of the blood tube holder engaged by the second substantially circular engaging portion in use.
However Lutgen teaches a system that enables carrying a cylindrical component (Abstract) and further teaches the second substantially circular engaging portion further comprising additional body structures extending in an axial direction from a main body structure of the second substantially circular engaging portion to support an additional axial length of the blood tube holder (Fig. 3, instrument body 10 holds a substantial axial length of utensil 19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the second engaging portion of Kulcsar with additional body structures extending in an axial direction from a main body structure as taught by Lutgen to provide a more stable holding configuration by holding a greater length of the tubular utensil.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulcsar in view of Lutgen and further in view of Foss (US 5,351,866) as noted in Applicant IDS dated 7/12/2017.
Regarding Claim 15, while Kulcsar and Lutgen teach the device of claim 14, their combined efforts fail to teach the additional body structures extending in the axial direction from the main body structure of the second substantially circular engaging portion by a distance of approximately 15 mm.
However Foss teaches that body-mounted container apparatus (Abstract) wherein structure for interfacing with the length of a vial may extend in an axial direction by a distance of approximately 15 mm (Fig. 7, Col. 3, L. 31-37, length of vial holding features shown to be about a third of total length, total length is between 4 to 6 inches, equivalent to 34 mm to 50 mm, which are approximately 15 mm).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the structure of Kulcsar and Lutgen for holding a tubular structure, and to extend it in the axial direction as taught by for 15 mm as Foss teaches this as within the known range for body-mounted containers. Finally, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulcsar in view of Corbalis (US 2017/0274242).
Regarding Claim 19, while Kulcsar teaches the device of claim 1, Kulcsar fails to teach at least one of the first substantially circular engaging portion of the second substantially circular engaging portion being formed of a material including an antimicrobial substance.  
However Corbalis teaches that a hand contacting medical device (Abstract, [0007]) may comprise an antimicrobial surface ([0032]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to structure Kulcsar’s system with a material including an antimicrobial substance as taught by Corbalis to reduce the risk of infection in a subject using the system.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulcsar in view of Smith and further in view of Ruggeri (US 5,871,699).
Regarding Claim 20, while Kulcsar teaches a method for facilitating user convenience for holding a cylinder (Abstract, the structure can facilitate blood draw), comprising:
providing a device to facilitate the blood draw, the device comprising
a first substantially circular engaging portion that is configured to engage at least one of a thumb or finger of a user (Figs. 1-4, finger grip 28);
a second substantially circular engaging portion that is configured to engage a blood tube holder (Figs. 1-4, collar 24 having a cylindrical opening, is configured to hold any tube placed within, for example, a drumstick shown in Figs. 12 and 13. Thus, it is configured to engage a blood tube holder); and
a connecting portion (Figs. 1-4, the material connecting finger grip 28 and collar 24 is the connecting portion) 
the first substantially circular engaging portion and the second substantially circular engaging portion being mechanically coupled to each other via the connecting portion interposed between the first substantially circular engaging portion and the second substantially circular engaging portion to maintain the first substantially circular engaging portion and the second substantially circular engaging portion at a specified distance from each other ([0027] “The finger grip 28 is connected to the collar 24 wherein the finger grip opening is offset from and transverse to the collar opening.” Offset is a specified distance when manufactured),
the first substantially circular engaging portion, the second substantially circular engaging portion, and the connecting portion being formed as a unitary structure (Figs. 1-4, gripping device shown as a single unit);
the first substantially circular engaging portion defining a first plane that is orthogonal to an axis at a center of the first substantially circular engaging portion, and the second substantially circular engaging portion defining a second plane that is orthogonal to an axis at a center of the second substantially circular engaging portion (Figs. 1-4); and
the first substantially circular engaging portion and the second substantially circular engaging portion are mechanically coupled to each other in a configuration in which an angle between the first plane and the second plane is set to a fixed angle in a range of between 0° and 90° (Figs. 1-4, [0027] constructed to have a fixed angle of 90°).
Kulcsar fails to teach a method comprising the steps of
engaging the blood tube holder with the second substantially circular engaging portion of the device
connecting one of a needle and a needle holder to the blood tube holder via an intermediate blood transmission tube;
engaging a wrist of the user with the first substantially circular engaging portion to secure the device to a hand of the user; 
piercing skin of the patient with the needle and engaging a vein in the patient with the needle;
inserting a blood draw tube into the device-engaged blood tube holder to facilitate the blood draw; 
extracting the blood draw tube from the device-engaged blood tube holder when the blood draw tube is full;
withdrawing the needle from the patient when the blood draw evolution is complete.
However Smith teaches a method for drawing blood from a patient (Abstract), comprising: 
providing a device to facilitate the blood draw (Abstract), the device comprising: 
a first substantially circular engaging portion that is configured to engage at least one of a wrist of a user (Fig. 1, wristband 12);
a second substantially circular engaging portion that is configured to engage a blood tube holder (Fig. 1, barrel holder 14, Abstract, to engage with a blood tube holder); 
engaging the blood tube holder with the second substantially circular engaging portion of the device (Fig. 1, barrel 18 engages second substantially circular engaging portion / barrel holder 14); 
connecting one of a needle and a needle holder to the blood tube holder via an intermediate blood transmission tube (Fig. 1 and 4, flexible tubing 22 connects by nipple 20 to sharp point 32); 
engaging a wrist of the user with the first substantially circular engaging portion to secure the device to a hand of the user (Fig. 2); 
piercing skin of the patient with the needle and engaging a vein in the patient with the needle (Fig. 2, Col. 1, L. 42-50); 
inserting a blood draw tube into the device-engaged blood tube holder to facilitate the blood draw (Fig. 2, barrel 18 has blood drawing assembly 40 inserted to facilitate blood draw); 
extracting the blood draw tube from the device-engaged blood tube holder when the blood draw tube is full (Col. 3, L. 55 – Col. 4, L. 7, successful insertion would require filling the blood draw tube); 
withdrawing the needle from the patient when the blood draw evolution is complete (Col. 3, L. 55 – Col. 4, L. 7),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that the tube holding of Kulcsar for facilitating holding a tubular utensil, can then be applied to a blood drawing methodology of Smith as an alternate holding capability of Kulcsar’s system. 
Yet their combined efforts fail to teach dissembling and disposing of multiple blood draw components and the device.
However Ruggeri teaches a fluid sampling system (Abstract) wherein the end recovery of fluid sampling comprises dissembling and disposing of multiple blood draw components and the device (Col. 5, L. 61-65, “The recovery phase comprises disassembling the apparatus and the device, extracting and disposing of the linking element, recovering the test tubes one by one, and labeling each of them with the code of identification of the sample or that of the patient.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that the method of fluid sampling taught by Smith end with dissembling and disposing of multiple blood draw components and the device as taught by Ruggeri to ensure that components interfacing with bodily fluids are safely disposed of, reducing the risk of transmitting blood-based diseases.

Response to Arguments
Applicant’s amendments and arguments filed 4/22/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive in view of the argument against the system being a unitary structure with a set fixed angle. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kulcsar for claim 1, and Kulcsar, Smith, and Ruggieri for claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791